Citation Nr: 0935173	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  03-30 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for cold injury 
residuals of the face, ears, lips, hands, left leg and feet.

2.  Entitlement to service connection for residuals of a left 
knee injury.

3.  Entitlement to service connection for residuals of a head 
contusion and brain concussion.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant served on active duty from September 1954 to 
March 1958.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a December 2001 
rating decision issued by the Newark, New Jersey Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The Board remanded the case for additional development in 
February 2007.  After the RO returned the case to the Board, 
the Board subsequently obtained a VA expert medical opinion 
from a neurologist.  That opinion has been received and 
shared with the appellant and the appellant's representative; 
the case is now ready for appellate review.


FINDINGS OF FACT

1.  The appellant served in cold-weather areas while he was 
on active duty; his service medical treatment records do not 
include any notations relating to frostbite or cold injury.

2.  The appellant was diagnosed with a mild sprain of the 
left medial collateral ligament while he was on active duty 
in September 1957; this resolved without any sequelae.

3.  The appellant was diagnosed with mild post concussion 
syndrome while he was on active duty in January 1958; this 
resolved without any sequelae.

4.  No arthritis of the left knee was clinically demonstrated 
within one year after the appellant's discharge from service.

5.  The current medical evidence does not reflect a diagnosis 
of, or treatment for, any chronic residuals of cold injuries, 
any chronic left knee condition or any chronic residuals from 
the in-service head injury.


CONCLUSION OF LAW

Service connection for cold injury residuals, a left knee 
disorder and the residuals of a head injury is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The appellant was notified of the information necessary to 
substantiate his service connection claims by correspondence 
dated in March 2001 (prior to the initial AOJ decision in 
this matter) and February 2004.  These documents informed the 
appellant of VA's duty to assist and what kinds of evidence 
the RO would help obtain.  In those letters, the RO informed 
the appellant about what was needed to establish entitlement 
to service connection.  The letter informed the appellant of 
what evidence was required to substantiate the service 
connection claims and of the appellant's and VA's respective 
duties for obtaining evidence.  The appellant was asked to 
submit evidence and/or information in his possession to the 
AOJ.  Therefore, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed as to his service connection claims.

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d).  

VA also has a duty to provide a medical examination and/or 
seek a medical opinion when such examination or opinion is 
necessary to make a decision on the claim.  VA considers an 
examination or opinion necessary to make a decision on the 
claim if the evidence of record (1) contains competent 
evidence that the claimant had a disability, or persistent 
recurring symptoms of disability; (2) indicates the 
disability or symptoms may have been associated with his 
military service; and (3) contains insufficient medical 
evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In February 2007, the Board remanded the case for medical 
examination of the appellant.  However, the appellant failed 
to report for the scheduled examinations, and in June 2008, 
the appellant informed the RO that he was homebound.  The 
Board therefore obtained an expert medical opinion.

Furthermore, there is no evidence of record that establishes 
that the appellant has been treated for any chronic cold 
injury residuals, left knee injury residuals or head injury 
residuals since his separation from service in March 1958.  
The appellant maintains that he currently has residuals from 
each of these injuries and that each condition is linked to 
his service, but there is no evidence of record to establish 
that the appellant has the medical expertise that would 
render competent his statements as to the proper etiology of 
any current neurological or orthopedic pathology.  The record 
does not establish that the appellant or his representative 
has the medical knowledge or expertise to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, VA obtained and reviewed the appellant's 
service medical treatment records.  VA and private medical 
treatment records were also obtained and associated with the 
claims file.  The appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The RO did advise the appellant of such information 
concerning ratings and effective dates in a letter mailed in 
December 2006.  In addition, because the appellant's service 
connection claims are being denied, the questions of an 
appropriately assigned evaluation and the effective date for 
a grant of service connection are not relevant.  Proceeding 
with this case in its current procedural posture would not 
therefore inure to the appellant's prejudice.  

Even if complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing and content of notice.  The appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and given ample 
time to respond.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the notice error did not affect the essential 
fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the Veteran.  Thus, the Board finds that 
any error in the timing of the appellant's notification of 
the VCAA constituted harmless error.  Proceeding with this 
matter in its current procedural posture would not therefore 
inure to the appellant's prejudice.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claims 
decided below.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  In adjudicating a claim, the 
Board determines whether (1) the weight of the evidence 
supports the claim or, (2) whether the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against 
the claim.  The appellant prevails in either event.  However, 
if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  

Determinations relative to service connection will be based 
on review of the entire evidence of record.  38 C.F.R. 
§ 3.303(a).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  

Certain chronic disabilities, including arthritis, may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Review of the appellant's service medical records reveals 
that the appellant reported that he had fallen down and 
injured his left knee in September 1957.  On physical 
examination, the appellant had pain and tenderness over the 
left medial collateral ligament; there was no remarkable 
swelling.  Radiographic examination of the left knee was 
normal and failed to reveal any bony or articular 
abnormalities.  A diagnosis of a mild sprain of the medial 
collateral ligament of the left knee was rendered.  The 
appellant had no further complaints or treatment in relation 
to his left knee.  In December 1957, the appellant was 
involved in motor vehicle accident and incurred a head 
injury, to include a contusion and a concussion.  He was 
treated in a hospital and discharged after one day.  A month 
later, the appellant was noted to have signs and symptoms of 
post concussion syndrome; these were described as mild and 
the appellant's neurology examination was normal.  There are 
no treatment records relating to any complaints of, or 
diagnosis of, any frostbite or other cold-related injury of 
any part of the appellant's body.  The appellant underwent a 
service separation examination in February 1958; he 
complained of swollen or painful joints.  After a physical 
examination was conducted, the clinical assessment was 
normal.  The only problem noted was an excessive drinking 
habit.

The earliest post-service medical treatment record is dated 
in September 2000, and is in the form of a neurology report.  
A private neurologist examined the appellant and described 
him as having developed weakness and ataxia over the "last 
year or so".  The appellant complained of numbness and 
weakness of the toes and lower extremities that he said he 
noticed starting in February 1999.  He reported that he had 
recently felt weakness up to the waist level and that he 
experienced on and off numbness of the left ear, lip and 
face.  The neurologist stated that the appellant had mild 
ataxia and moderate weakness of the lower extremities.  Motor 
and sensory impairment was noted below the mid, lower dorsal 
and lumbar area.  The doctor thought that neuromyopathy or 
demyelinating pathology was likely.  The appellant was 
advised to restrict his alcohol intake because it might be 
aggravating the neuropathy and ataxia.

In April 2001, the appellant underwent a VA medical 
examination; there is no indication that the examiner 
reviewed the appellant's claims file or medical records.  The 
examiner wrote that the appellant reported suffering 
frostbite injuries to both hands.  The appellant also 
reported frostbite injuries to his feet during the 1955-56 
winter.  The appellant stated that he was treated by medics 
without any hospitalization.  The appellant complained of 
numbness and tingling of his hands and feet.  The appellant 
was noted to be a smoker.  Radiographic examination of the 
appellant's hands and feet demonstrated no fractures or 
dislocations.  There was no evidence of bone destruction or 
periosteal reaction.  The overlying soft tissues were 
unremarkable.  There was no evidence of osteomyelitis or 
osteonecrosis.  On physical examination, there was no joint 
swelling in the hands.  Nails were normal and range of motion 
was intact.  Both feet were warm to touch with minimal 
cyanosis noted.  There was no obvious deformity and range of 
motion was intact.  Toenails one to ten were mycotic.  The 
examiner stated that no cold injury residuals were shown on 
x-ray.  The examiner rendered a diagnosis of frostbite 
injuries to hands and feet with residuals as described.

The appellant also underwent a VA neurologic examination in 
April 2001; the examiner did not review the appellant's 
claims file.  The appellant was described as having had 
frostbite of his hands in 1954-55 with no apparent 
neurological symptoms.  The appellant also reported frostbite 
in his feet in 1955-56; he stated that he developed numbness 
and tingling in his feet two years prior and that he had 
difficulty walking as a result.  The appellant reported that 
he had been thrown from a vehicle in 1957, and that he had 
been unconscious for 48 hours as a result.  He said that he 
developed lightheadedness after this and reported that he 
currently had two attacks a day.  He also reported blacking 
out while standing on two recent occasions.  On physical 
examination, there was no nystagmus, dysmetria or 
dysdiadochokinesis.  Motor testing revealed normal strength, 
bulk and tone.  The appellant had a mild peripheral sensory 
deficit to vibration in the feet and cold to the knees.  
Ankle jerks were absent.  The examiner thought that the 
appellant's episodic lightheadedness was non-vertiginous and 
non-disabling.  The examiner rendered an assessment of 
frostbite by history and stated that there was no history 
suggesting neuropathy related to this.  The examiner 
concluded that the appellant's recent history of sensory 
symptoms was not related to the cold exposure of 40 years 
earlier.  The examiner was unable to assign any basis for the 
blackouts and noted that there had not been any events in the 
proximity of the concussive event in the military.

The evidence of record includes a September 2003 letter from 
a VA nurse.  This letter appears to be in response to the 
July 2003 Statement of the Case (SOC); however, there is no 
indication that the nurse read the claims file or the 
appellant's medical records.  The nurse stated that the 
appellant should be service-connected for the left knee, and 
for the residuals of the head injury, because the appellant 
was not afforded proper care in-service for these injuries 
due to not being afforded CT or MRI testing.  However, the 
Board takes judicial notice that CT and MRI technology was 
not invented until the early 1970s and the argument that 
service connection should be awarded due to the failure to 
run CT and MRI scans in the 1950s therefore makes no sense.  

The evidence of record includes additional medical records 
from the appellant's private neurologist.  A June 2004 report 
indicates that the appellant complained of numbness in both 
of his legs and feet that had begun three to four years 
earlier.  The appellant also reported on and off numbness and 
pins and needles sensations in his hands and palms.  He said 
that once in a while he felt puffy feelings of the hands and 
fingertips.  The neurologist rendered diagnoses of ataxia and 
neuromyopathy.  The neurologist stated that there was a 
significant history of alcohol intake causing neuromyopathy 
and mild ataxia.

The evidence of record also includes VA treatment records 
dated between October 2003 and January 2007.  These records 
do not contain any diagnosis of any residuals of a cold 
injury, a left knee injury or a head injury.  In July 2005, 
the appellant carried diagnoses of hypertension; eczema 
versus psoriasis; cellulitis of the feet; abnormal liver 
function tests; and ethanol and tobacco dependence.  There 
was no indication that the appellant had received any 
treatment for the claimed conditions.

Because the Board is prohibited from substituting its own 
unsubstantiated medical opinions (see Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991)), in May 2009, the Board 
requested a medical opinion pursuant to 38 U.S.C.A. § 7109 
and as set forth in a designated Veterans Health 
Administration (VHA) Directive.  This neurology opinion was 
rendered in May 2009.  (The next month, the appellant and his 
representative were provided a copy of this opinion and they 
were given 60 days in which to respond to the opinion; no 
response was received.)

The May 2009 VA neurologist report indicates that, based on 
the notes from multiple doctors over the prior ten years, all 
of the appellant's physical symptoms strongly indicated that 
the symptoms had not been ongoing or chronic complaints that 
existed since service.  The neurologist noted that the 
midline ataxia of the appellant suggested damage to the 
cerebellum.  The neurologist stated that the progressive 
nature of the appellant's neurologic symptoms from 1999 
onward, especially in the context of his heavy ongoing 
alcohol abuse, was very significant.  Furthermore, the 
appellant had other complications, such as alcoholic 
hepatitis, during this time.  The neurologist stated that, 
while the appellant had reported being unconscious for 48 
hours after his in-service head injury, the service medical 
records do not mention any loss of consciousness.  (They also 
reflect that the appellant was discharged from the hospital 
after one day).  The neurologist noted that the appellant, in 
providing information to his treating physicians, had been 
consistent in dating the onset of his symptoms to 
approximately 1999.  

The VA neurologist also stated that post concussion syndrome 
does not cause progressive, ongoing and deteriorating 
symptoms and that while the appellant had a mild head injury 
- even patients with moderate to severe head injury symptoms 
early on after the trauma have an excellent recovery in 
general and certainly do not present with progressive 
symptoms decades later.  The neurologist concluded that the 
1957 accident appeared to be completely unrelated to the 
appellant's current complaints, including lightheadedness and 
dizziness. 

In regard to the cold injury claim, the neurologist stated 
that the alleged frostbite incidents in the 1950s would not 
cause progressively worsening numbness, tingling and 
weakness.  In any case, these symptoms did not have their 
onset until more than 40 years after the appellant's 
discharge from service.  The VA neurologist concluded that 
all of the appellant's current symptoms of numbness, tingling 
and pain in the extremities were almost certainly due to his 
alcohol abuse as indicated by other medical records in the 
claims file.  The neurologist stated that the appellant's 
ataxia is a classic finding in patients with ongoing alcohol 
abuse; chronic alcohol abuse damages the cerebellum.  The VA 
neurologist opined that all of this was compelling evidence 
that the appellant's symptoms were predominantly related to 
his life-long alcohol abuse and not due to any 1950s in-
service incidents.

In order for service connection to be warranted for a claimed 
condition, there must be evidence of a present disability 
that is attributable to a disease or injury incurred during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Furthermore, Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board must find that the service medical records, as a 
whole, provide evidence against each of the appellant's 
claims, indicating that the left knee and head injuries, as 
well as any cold injuries, had all resolved in service many 
years ago.  The absence of any diagnosis of the claimed 
conditions in the intervening years after service up to the 
present constitutes negative evidence tending to disprove the 
assertion that the appellant incurred any such chronic 
condition during his service.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  The lack of any evidence of a 
diagnosis of any one of the claimed disorders is itself 
evidence which tends to show that no claimed left knee 
disorder, cold injury residuals or head injury residuals were 
incurred as a result of the appellant's active service.  

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  The trier of 
fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Although Maxson 
is not directly on point in this case, as it deals with 
aggravation in service and not service connection, it does 
imply that, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role. 

The appellant contends that he had chronic residuals from 
cold injuries and from left knee and head injuries that 
occurred while he was in service and that he now has the same 
conditions.  However, where the determinative issue involves 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is possible or plausible is 
required.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The claimant does not meet this burden by merely presenting 
his opinion because he is not a medical health professional 
and his opinion does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, such chronicity, as reported in this matter, is not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology is written information from the 
claimant and when "no" medical evidence indicated 
continuous symptomatology.  McManaway v. West, 13 Vet. App. 
60, 66 (1999).  Furthermore, there is no medical evidence of 
record to establish a nexus between any in-service incident 
and any claimed disorder.  

In fact, both the private doctors and the VA doctors who have 
treated the appellant since 2000 have not mentioned any left 
knee, frostbite or head injury problems; rather the 
appellant's ataxia and neuromyopathy have been attributed to 
his heavy continuous ethanol intake over the years.  
Furthermore, when seeking medical treatment, the appellant 
consistently reported the onset of symptoms as occurring in 
1999.  These records are highly probative in comparison with 
the present recollections of the appellant as they were 
generated with a view towards medical diagnosis and 
treatment, as opposed to the appellant's current assertions 
made during an attempt to gain compensation benefits.  The 
former generally enjoys an increased reliability in the law 
and the Board presently so assigns such probative worth.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).

Based on the totality of the evidence of record, including 
the service treatment records and the reports of private and 
VA medical treatment, the Board finds that the preponderance 
of the evidence is against each one of the appellant's 
service connection claims.  The Board concludes that the 
weight of the "negative" evidence, principally in the form of 
the service treatment records (which do not document any 
claimed in-service chronic condition), private and VA medical 
evidence that the claimed disorders were not documented until 
1999 (more than 40 years after service) and the lack of any 
competent  medical opinion finding some etiologic nexus 
between the claimed conditions and service exceeds that of 
the "positive" evidence of record, which basically amounts to 
the appellant's contentions.  The lack of any evidence of 
symptoms or clinical findings is itself evidence which also 
strongly suggests that none of the claimed conditions is 
traceable to disease or injury in service.

Since the preponderance of the evidence is against each one 
of the appellant's three service connection claims, the 
benefit-of-the-doubt doctrine does not apply.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for the residuals of cold 
injury, the residuals of a left knee injury and the residuals 
of a head injury is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


